Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-26 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 09163713.2, filed on June 25, 2009.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-7 and 10-15 of U.S. Patent No. 10,694,008 B2, to Staring et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Regarding claim 1, of the present application, Staring et al. also claims:
A method of processing a data packet in a wireless power system, the method comprising: receiving a data packet from a second wireless power device by a first wireless power device, wherein the data packet comprises a header and a message, wherein the header includes a header value, wherein the header value indicates whether a type of the data packet is known to the first wireless power device; selecting a message size option from a plurality of message size options based on the header value, wherein the message size options are arranged to enable calculation of a size of the message based on the header value; and utilizing a size of the message, wherein the size of the message is calculated based on the header value by applying a message size formula. Claim 1 of Staring et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Staring et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Staring et al. with the only difference being the omission of the additional limitations recited in claim 1 of Staring et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Staring et al. and the omission of the additionally recited limitations of claim 1 in Staring et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed wherein the look-up table comprises TABLE-US-00003 Header Value Range Message Length Formula 0x00~0xIF 1 + (Y - 0)/32 0x20~0x7F 2 + (Y - 32)/16 0x80~0xDF 8 + (Y - 128)/8 0xE0~0xFF 20 + (Y - 224)/4 in claim 1 of Staring et al.

Regarding claims 2, 12 and 22 of the present application, Staring et al. also claims the identical limitations as wherein the message size formula is S=(Y+(X−Z)/Q), wherein S is the size of the data packet, wherein X is a value of a header part of the data packet, wherein Y is an integer value, wherein Z is an integer value, wherein Q is an integer value. (Staring et al., Claim 1).
Regarding claims 3, 13 and 20 of the present application, Staring et al. also claims the identical limitations as wherein plurality of message size options comprise a plurality of header values and associated message sizes, wherein a look-up table comprises the plurality of header values and the associated message sizes, wherein the message size is selected from the look-up table. (Staring et al., Claims 1 and  6).
Regarding claims 4, 14 and 23 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table comprises: TABLE-US-00003 Header Value Range Message Length 0x00~0x1F 1 + (Y − 0)/32 0x20~0x7F  2 + (Y − 32)/16  0x80~0xDF  8 + (Y − 128)/8 0xE0~0xFF 20 + (Y − 224)/4 wherein the message lengths in the table are calculated according the equations and stored in the table, wherein Y corresponds to the header value (Staring et al., Claims 1 and 10).

Regarding claims 5 and 15 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table associates a plurality of header value ranges with a corresponding plurality of message size options. (Staring et al., Claim 6).
Regarding claims 6, 16 and 24 of the present application, Staring et al. also claims the identical limitations as identifying a checksum of the data packet by the first device, wherein the checksum indicates a first value; calculating a second value based on the message by the first device; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value. (Staring et al., Claim 2).
Regarding claim 7 of the present application, Staring et al. also claims the identical limitations as further comprising calculating the second value using an exclusive-or (Staring et al., Claim 3).
Regarding claims 8 and 17 of the present application, Staring et al. also claims the identical limitations as further comprising discarding the data packet when the data packet is incorrect. (Staring et al., Claim 3).
Regarding claims 9 and 25 of the present application, Staring et al. also claims the identical limitations as further comprising inductively transmitting power from the first device to the second wireless power device; and aborting transmission of the power to the second wireless power device from the first device when the data packet is determined to be incorrect; wherein the data packet is received by decoding a modulation of a wireless power field, wherein the wireless power field is generated by the first wireless power device (Staring et al., Claim 5).
Regarding claims 10 and 26 of the present application, Staring et al. also claims the identical limitations as further comprising A computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method as claimed in claim 1 (Staring et al., Claim 1).

Claim 11 recites similar limitations as recited by Staring et al. (claims 1 and 10)
Claim 19 recites similar limitations as recited by Staring et al. (claims 1 and 10)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-8, 11-15 and 18-20 of U.S. Patent No. 10,791,204 B2, to Staring et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Regarding claim 1, of the present application, Staring et al. also claims:
A method of processing a data packet in a wireless power system, the method comprising: receiving a data packet from a second wireless power device by a first wireless power device, wherein the data packet comprises a header and a message, wherein the header includes a header value, wherein the header value indicates whether a type of the data packet is known to the first wireless power device; selecting a message size option from a plurality of message size options based on the header value, wherein the message size options are arranged to enable calculation of a size of the message based on the header value; and utilizing a size of the message, wherein the size of the message is calculated based on the header value by applying a message size formula. Claim 1 of Staring et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Staring et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Staring et al. with the only difference being the omission of the additional limitations recited in claim 1 of Staring et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Staring et al. and the omission of the additionally recited limitations of claim 1 in Staring et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed wherein the look-up table comprises TABLE-US-00003 Header Value Range Message Length Formula 0x00~0xIF 1 + (Y - 0)/32 0x20~0x7F 2 + (Y - 32)/16 0x80~0xDF 8 + (Y - 128)/8 0xE0~0xFF 20 + (Y - 224)/4 in claim 1 of Staring et al.

Regarding claims 2, 12 and 22 of the present application, Staring et al. also claims the identical limitations as wherein the message size formula is S=(Y+(X−Z)/Q), wherein S is the size of the data packet, wherein X is a value of a header part of the data packet, wherein Y is an integer value, wherein Z is an integer value, wherein Q is an integer value. (Staring et al., Claim 1).
Regarding claims 3, 13 and 20 of the present application, Staring et al. also claims the identical limitations as wherein plurality of message size options comprise a plurality of header values and associated message sizes, wherein a look-up table comprises the plurality of header values and the associated message sizes, wherein the message size is selected from the look-up table. (Staring et al., Claim 1).
Regarding claims 4, 14 and 23 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table comprises: TABLE-US-00003 Header Value Range Message Length 0x00~0x1F 1 + (Y − 0)/32 0x20~0x7F  2 + (Y − 32)/16  0x80~0xDF  8 + (Y − 128)/8 0xE0~0xFF 20 + (Y − 224)/4 wherein the message lengths in the table are calculated according the equations and stored in the table, wherein Y corresponds to the header value (Staring et al., Claims 1, 11 and 18).

Regarding claims 5 and 15 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table associates a plurality of header value ranges with a corresponding plurality of message size options. (Staring et al., Claims 1, 11 and 18).
Regarding claims 6, 16 and 24 of the present application, Staring et al. also claims the identical limitations as identifying a checksum of the data packet by the first device, wherein the checksum indicates a first value; calculating a second value based on the message by the first device; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value. (Staring et al., Claims 3 and 13).
Regarding claim 7 of the present application, Staring et al. also claims the identical limitations as further comprising calculating the second value using an exclusive-or (Staring et al., Claim 4).
Regarding claims 8 and 17 of the present application, Staring et al. also claims the identical limitations as further comprising discarding the data packet when the data packet is incorrect. (Staring et al., Claims 5 and 14).
Regarding claims 9 and 25 of the present application, Staring et al. also claims the identical limitations as further comprising inductively transmitting power from the first device to the second wireless power device; and aborting transmission of the power to the second wireless power device from the first device when the data packet is determined to be incorrect; wherein the data packet is received by decoding a modulation of a wireless power field, wherein the wireless power field is generated by the first wireless power device (Staring et al., Claims 7,15 and 19).
Regarding claims 10 and 26 of the present application, Staring et al. also claims the identical limitations as further comprising A computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method as claimed in claim 1 (Staring et al., Claim 8).

Claim 11 recites similar limitations as recited by Staring et al. (claims 1, 11 and 18)
Claim 19 recites similar limitations as recited by Staring et al. (claims 1, 11 and 18)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-13 of U.S. Patent No. 11,323,551 B2, to Staring et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Regarding claim 1, of the present application, Staring et al. also claims:
A method of processing a data packet in a wireless power system, the method comprising: receiving a data packet from a second wireless power device by a first wireless power device, wherein the data packet comprises a header and a message, wherein the header includes a header value, wherein the header value indicates whether a type of the data packet is known to the first wireless power device; selecting a message size option from a plurality of message size options based on the header value, wherein the message size options are arranged to enable calculation of a size of the message based on the header value; and utilizing a size of the message, wherein the size of the message is calculated based on the header value by applying a message size formula. Claim 1 of Staring et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Staring et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Staring et al. with the only difference being the omission of the additional limitations recited in claim 1 of Staring et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Staring et al. and the omission of the additionally recited limitations of claim 1 in Staring et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed wherein the look-up table comprises TABLE-US-00003 Header Value Range Message Length Formula 0x00~0xIF 1 + (Y - 0)/32 0x20~0x7F 2 + (Y - 32)/16 0x80~0xDF 8 + (Y - 128)/8 0xE0~0xFF 20 + (Y - 224)/4 in claim 1 of Staring et al.

Regarding claims 2, 12 and 22 of the present application, Staring et al. also claims the identical limitations as wherein the message size formula is S=(Y+(X−Z)/Q), wherein S is the size of the data packet, wherein X is a value of a header part of the data packet, wherein Y is an integer value, wherein Z is an integer value, wherein Q is an integer value. (Staring et al., Claim 2).
Regarding claims 3, 13 and 20 of the present application, Staring et al. also claims the identical limitations as wherein plurality of message size options comprise a plurality of header values and associated message sizes, wherein a look-up table comprises the plurality of header values and the associated message sizes, wherein the message size is selected from the look-up table. (Staring et al., Claim 1).
Regarding claims 4, 14 and 23 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table comprises: TABLE-US-00003 Header Value Range Message Length 0x00~0x1F 1 + (Y − 0)/32 0x20~0x7F  2 + (Y − 32)/16  0x80~0xDF  8 + (Y − 128)/8 0xE0~0xFF 20 + (Y − 224)/4 wherein the message lengths in the table are calculated according the equations and stored in the table, wherein Y corresponds to the header value (Staring et al., Claims 1, 8).

Regarding claims 5 and 15 of the present application, Staring et al. also claims the identical limitations as wherein the look-up table associates a plurality of header value ranges with a corresponding plurality of message size options. (Staring et al., Claims 3, 10).
Regarding claims 6, 16 and 24 of the present application, Staring et al. also claims the identical limitations as identifying a checksum of the data packet by the first device, wherein the checksum indicates a first value; calculating a second value based on the message by the first device; and determining, by the first device, whether the data packet is correct by comparing the second value and the first value. (Staring et al., Claims 3 and 13).
Regarding claim 7 of the present application, Staring et al. also claims the identical limitations as further comprising calculating the second value using an exclusive-or (Staring et al., Claim 5).
Regarding claims 8 and 17 of the present application, Staring et al. also claims the identical limitations as further comprising discarding the data packet when the data packet is incorrect. (Staring et al., Claims 6 and 12).
Regarding claims 9 and 25 of the present application, Staring et al. also claims the identical limitations as further comprising inductively transmitting power from the first device to the second wireless power device; and aborting transmission of the power to the second wireless power device from the first device when the data packet is determined to be incorrect; wherein the data packet is received by decoding a modulation of a wireless power field, wherein the wireless power field is generated by the first wireless power device (Staring et al., Claims 7, 13).
Regarding claims 10 and 26 of the present application, Staring et al. also claims the identical limitations as further comprising A computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method as claimed in claim 1 (Staring et al., Claims 1, 8).

Claim 11 recites similar limitations as recited by Staring et al. (claims 1, 8)
Claim 19 recites similar limitations as recited by Staring et al. (claims 1, 8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calhoon et al. (US 2005/0127868 A1) discloses paragraphs 0090 and 0097 disclose the packet assembler 93 calculates a checksum value of the data part of the generated packet and compares the calculated checksum value (first value) with the checksum value included in the internal header of the internal packet (second value).
Rajakarunanayake (US 2008/0285476 A1) paragraph 0032 discloses a second checksum value may be calculated by XORing the payloads of each of data packets received from client.
Yonemoto et al. (US 2007/0195767 A1) paragraph 0090 discloses if the two checksum values coincide, the packet assembler outputs the generated packet to the PHY chip 12; if not, the packet assembler discards the generated packet.
Martin et al. (US 2004/0081140 A1) paragraphs 0076-0077 to show the message type and message identifier. Message identifier specify a type of the messaging protocol message and table discloses the value in the first two octets of message identifier. The 3rd byte of the messaging protocol message identifier identify a sub type of the messaging protocol which may be a data requisition, a data response, a data alert or an acknowledgement.
Kasralikar et al. (US 2009/0003317 A1) FIG. 3 discloses field 314 indicating at least one of a length or a protocol type of payload 340. Further data packet 300 may also include an internet protocol (IP) header, which may include an IP source address 311 indicating an IP address of a source from which the data packet came, an IP destination address 312 indicating at least one destination to which the data packet is to be sent. Paragraphs 0039 and 0055 disclose individual components in switch 201 may variously support a storing of one or more indications of where the data packet is to be sent. A stored indication of where the data packet is to be send such as getting the information from the header where the packet needs to be sent (type known of the data packet))

Tarighi et al. (US 2002/0142797 A1), Paragraph 0033 discloses a header, comprising data giving information about one or more of, and preferably all of: an address of the receiving station; an address of the sending station; the length of the message data; and the number of data packets into which the message has been divided. The header may also include information as to the type of packet and paragraph 0100 discloses bit for disclosing type of message data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413